Citation Nr: 1107137	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  99-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and T.H.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from July 1976 to March 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that rating decision, in pertinent part, the RO 
granted service connection for degenerative arthritis of the 
lumbar spine and assigned a 10 percent rating effective from 
March 1995.  The Veteran's disagreement with the 10 percent 
rating led to this appeal.

This case has a long procedural history involving multiple Board 
decisions, which have been appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2008, the Board 
denied entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the lumbar spine.  The Veteran 
appealed to the Court.  In an order dated in October 2009, the 
Court granted a joint motion of the parties to vacate the Board's 
decision and remanded the claim for readjudication by the Board.  
Most recently, the claim was remanded by the Board in March 2010.  
The case is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO. VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the delay, additional action is 
required by the RO prior to appellate review.  The VA examination 
conducted in June 2010 (alternately described as the February 
2011 examination) was inadequate for rating purposes and does not 
comport with the remand instructions, which in turn were based on 
an October 2009 joint motion for remand which formed the basis 
for the Court's October 2009 order remanding the claim to the 
Board.  Thus, additional examination is required.

The joint motion indicates that the Board did not adequately 
discuss findings in June 1998 and August 2002 X-ray reports in 
determining whether the Veteran experiences any narrowing or 
irregularity of lumbar spine joint space.  The joint motion also 
found that the Board did not discuss whether an August 2007 
examination finding indicating a five degree loss of lateral 
motion with findings of degenerative arthritis as shown at an 
earlier VA examination warrant a higher rating.  Further, the 
joint motion noted that at the Veteran's August 2007 VA 
examination, there was flexion of the thoracolumbar spine to 80 
degrees with pain at 10 degrees, and the examiner stated that the 
Veteran's loss of motion due to repetitive use and pain was 65 
degrees.  The joint motion directed that the Board should clarify 
whether, because the examiner noted pain at 10 degrees, the Board 
was therefore required to consider the Veteran's forward flexion 
as limited to 10 degrees due to pain.  Additionally, the joint 
motion stated there must be an assessment of the degree of 
functional loss due to pain and that pain on motion must be taken 
into account along with functional loss on use or due to flare-
ups.  Finally, the joint motion indicated the Board should 
consider whether additional medical evidence is necessary to make 
a decision on the Veteran's claim.  

In consideration of the factors listed above, the Board ordered 
additional examination in its March 2010 remand.  Specific 
findings which would enable the Board to comply with the joint 
motion were requested.

The Veteran's representative has urged that the recent 
examination is inadequate for rating purposes.  The 
representative points out that the examination conducted in June 
2010 indicates that there is objective evidence of pain on active 
motion but fails to indicate the point during range of motion 
where the Veteran's pain begins and ends.  It also indicated 
there is objective evidence of pain following repetitive motion 
but does not provide any further details, and in fact further 
states that there is no additional limitation after three 
repetitions of range of motion.  Additionally, it does not 
indicate whether there is joint space narrowing as requested.  
The representative also points out the reported is labeled 
inaccurately as being conducted in February 2011 at times.  

Finally, in November 2010, the Veteran submitted a written 
argument in which he swears this examination contains inaccurate 
information which does not pertain to his back disability.  He 
swore that he was unable to flex forward to more than 10 degrees 
during the examination despite the contrary finding in the 
report.  He also urges that, although the examination report 
reflects full range of lateral rotation, he was not asked to 
perform this movement and he did not perform it during 
examination.  

Although the Board notes but does not make findings on the 
Veteran's recent assertions, it does point out that the U. S. 
Court of Appeals for Veterans Claims has held that compliance 
with a remand is not discretionary, and failure to comply with 
the terms of a remand necessitates another remand for corrective 
action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of 
the foregoing, the Board finds that another remand is necessary 
so that the development ordered in the Board's March 2010 remand 
may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The RO should schedule the Veteran for 
a VA orthopedic examination to evaluate his 
service-connected degenerative arthritis of 
the lumbar spine.  All indicated tests and 
studies are to be performed, and a social 
and occupational history is to be obtained.  
The claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

The examination pertaining to the low back 
must be conducted following the protocol in 
VA's most recent Disability Examination 
Worksheet for the Spine.  The examiner 
should provide results of range of motion 
testing for the low back.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and the examiner should 
identify and state at what point pain 
begins and ends.  The examiner should 
address whether and to what extent there is 
likely to be additional range of motion 
loss due to any of the following: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination. The examiner is 
asked to describe whether pain limits 
functional ability during flare-ups or with 
activity.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion, and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should note whether the 
Veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should be 
noted.  The factors upon which any medical 
opinion is based must be set forth for the 
record.

The examiner should provide an opinion as 
to whether the findings present an 
exceptional or unusual disability picture 
and whether symptoms of the service-
connected degenerative arthritis of the 
lumbar spine markedly interfere with 
employment of the Veteran.

3.  Thereafter, review the claims file and 
ensure that all development actions, 
including the examination and opinions, 
have been conducted and completed in full.  
If any development is incomplete, take 
appropriate corrective action.

4.  Then, review the entire evidentiary 
record and readjudicate entitlement to an 
initial rating greater than 10 percent for 
degenerative arthritis of the lumbar spine, 
to include consideration of 38 C.F.R. §§ 
4.40, 4.45, 4.59 and the holdings in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Finally, consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 
3.321(b)(1).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


